Maximilian Moss, S.
In this proceeding petitioner administratrix seeks judicially to settle her account and a determination as to the priority of creditors of a distributee. The administratrix holds certain moneys which are conceded to be the distributee’s .share of the estate. Levies and attachments were filed with the ¡administratrix by the United States Government, the State of New York and a judgment creditor, each seeking to satisfy its claim out of the distributive share. The distributive share would not be sufficient to satisfy all claims and each has claimed a priority.
Where upon an accounting the share of a legatee is claimed under a writ of attachment and also under an assignment both of which are before the Surrogate, he is without jurisdiction to determine which! claimant is entitled to the legacy (Matter of Arkenburgh, 38 App. Div. 473; Matter of Redfield, 71 Hun 344). The priority among these claimants is not a matter relating to the affairs of the decedent but is purely a dispute between parties having no interest in the decedent’s estate. The court accordingly denies the request for direction.